COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-13-00410-CV


IN THE MATTER OF
GUARDIANSHIP OF DOROTHY
LUCK, AN INCAPACITATED
PERSON


                                     ----------

            FROM PROBATE COURT NO. 1 OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                     ----------

      We have considered “Appellant’s Unopposed Motion To Dismiss Appeal.”

The motion complies with rule 42.1(a) of the rules of appellate procedure;

therefore, we dismiss the appeal as requested by Appellant. Tex. R. App. P.

42.1(a); 43.2(f).

                                                   PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

      1
       See Tex. R. App. P. 47.4.
DELIVERED: March 20, 2014




                            2